DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the recitation therein is misdescriptive, because the comprises the upper adhesive layer, the elastic film layer and the lower adhesive layer; and is not the flexible cover window comprises the upper adhesive layer, the elastic film layer and the lower adhesive layer.  
Regarding claim 3, the recitation therein is unclear, confusing and indefinite.  It is not understood as to how the upper adhesive layer comprises an upper adhesive layer.  It is suggested that such term “the upper adhesive layer” should be recited as --the multi-layer structures of the elastic buffer layer--, so as to overcome the rejection. 
Regarding claims 4 and 5, the recitation therein is unclear and indefinite.  It is not understood as to what is the “anyone” means.  It appeared that applicant is intended to claimed the Markush groups, inter alia, an elastic poly urethane (EPU) film, a thermoplastic polyurethane (TPU) film, and a polyolefin (PO) film is improper.  It is suggested that when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner or alternatively, for example, “wherein … is … selected from the group consisting of … and …” or “wherein … is … or …” is a proper limitation and is considered proper.  See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925) and MPEP § 2173.05(h)). 
Regarding claim 8,the antecedent basis for “the each of the plurality of elastic film layers” is lacking.
Claims 6, 7 and 9-11 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US Pub. No. 2019/0273212 A1).
Regarding claim 1, Fig. 2A of Shin et al broadly discloses the flexible cover window comprising a window substrate (i.e. the window member WM); and an elastic buffer layer (i.e. the adhesive members 100 and 200, and the optical member PF) provided on a rear surface of the window substrate (WM) and having a single-layer structure or a multi-layer structure, the elastic buffer layer functioning absorb deformation occurring in a folding part (i.e. to prevent separating or buckling; see [0113]).
Regarding claim 2, as best understood, Fig. 2A of Shin et al broadly discloses that when the elastic buffer layer has a single-layer structure, elastic buffer layer comprises an upper adhesive layer (i.e. the second adhesive member 200); an elastic film layer (i.e. the optical member PF) disposed under the upper adhesive layer (200); a lower adhesive layer (i.e. the first adhesive members 100) disposed under the elastic film layer (PF).
Regarding claim 3, as best understood, Fig. 4 of Shin et al broadly discloses that when the elastic buffer layer has a multi-layer structure, the flexible cover window comprises an upper adhesive layer (i.e. the third adhesive member 300); a laminate of a plurality of elastic film layer (i.e. the first optical member PF and the second optical member OM) between each of which an intermediate adhesive layer (i.e. the second adhesive member 200) is provided, the laminate being disposed under the upper adhesive layer (300); a lower adhesive layer (i.e. the first adhesive members 100) disposed under the laminate (PF, 200 and OM).
Regarding claims 6 and 7, the teaching of Shin et al broadly discloses that as the each of the upper and lower adhesive layers, an optically clear adhesive (OCA) or an optical clear resin (OCR) is used (see [0093] and [0095]).
Regarding claims 10 and 11, Figs. 2A and 2B of Shin et al broadly discloses that each of the upper adhesive layer and the lower adhesive layer has a thickness of 10 µm to 150 µm (i.e. the first thickness T1 of the first adhesive member 100 maybe in a range greater than about 0.2 times then greatest value between the first thickness T1 and the second thickness T2 of the second adhesive member 200; and the second thickness T2 may be in a range smaller than about 125 µm; see [0099] and [0100]).
Regarding claim 12, the teaching of Shin et al broadly discloses that the window substrate is made of a polymer film or glass (i.e. the window member WM is a glass substrate; see [0089]).
Regarding claim 13, the teaching of Shin et al broadly discloses that the window substrate has a thickness of 30 µm to 400 µm (i.e. the window member WM may have the thickness equal to or smaller than about 100 µm; see [0089]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 5, 8, 9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Pub. No. 2019/0273212 A1) in view of Park et al (US Pub. No. 2020/0081162 A1).
Regarding claims 4 and 5, as best understood, it is noted that the teaching of Shin et al does not specifically disclose that the elastic film layers is selected among an elastic poly urethane (EPU) film, a thermoplastic polyurethane (TPU) film, and a polyolefin (PO) film as required.  However, the teaching of Park et al broadly discloses that the elastic film layers (for example, the impact mitigation film 220 is a thermoplastic polyurethane (TPU) film (see [0079]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible cover window of Shin et al with the feature of the elastic film layers is a thermoplastic polyurethane (TPU) film as taught by Park et al as both Shin et al and Park et al are directed to the flexible cover window, so as to reduce the thickness of the flexible window ([0079]).
Regarding claims 8 and 9, as best understood, it is noted that the teaching of Shin et al does not specifically disclose that each of the plurality of elastic film layers has a thickness of 25 µm to 150 µm as required.  However, the teaching of Park et al broadly discloses that the elastic film layers (i.e. the impact mitigation layer 200) has a thickness of 90 µm (see [0080]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible cover window of Shin et al with the feature of each of the plurality of elastic film layers has a thickness of 25 µm to 150 µm as taught by Park et al as both Shin et al and Park et al are directed to the flexible cover window, so as to allow the flexibility  and to reduce the buckling ([0080]).
Regarding claim 14, the teaching of Park et al broadly discloses that the polymer film is a CPI film or a PET film (i.e. the base layer 233 is a polymer material such as polyethylene terephthalate (PET); see [0085]).
Regarding claim 15, Fig. 1 of Park et al broadly discloses that the flexible cover window is applied on an upper surface of a flexible display panel (i.e. the display panel 100) in which a CPI film or a PET film (i.e. the base layer 233 is a polymer material such as PET) is attached to the front surface thereof or on an upper surface of a flexible display panel (100) in which a CPI film or a PET film is attached to the front surface thereof and an anti-fingerprint (AF) coating layer (i.e. the anti-fingerprint layer 237) is provided on the upper surface of the CPI film or PET film (i.e. the upper surface of the base layer 233).
Regarding claim 16, Fig. 1 of Park et al broadly discloses that a functional layer (i.e. the hard coating film 235) on the front surface thereof (i.e. the hard coating film 235 on the upper surface of the display panel 100).
Regarding claim 17, the teaching of Park et al broadly discloses that a CPI film or a PET film on the front surface thereof (i.e. the base layer 233 is a polymer material such as PET on the upper surface of the display panel 100).
Regarding claim 18, Fig. 1 of Park et al broadly discloses that a functional layer (i.e. the hard coating film 235) on the front surface of the CPI film or the PET film (i.e. the hard coating film 235 on the upper surface of the base layer 233 is a polymer material such as PET).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama et al (US Pub. No. 2012/0218494 A1) discloses the liquid crystal display device and method of manufacturing the same.
Jung et al (US Pub. No. 2015/0282336 A1) teaches the display device having cushion pad.
Yao (US Pub. No. 2016/0190488 A1) discloses the flexible organic light emitting display and method for manufacturing the same.
Shin et al (US Pub. No. 2019/0101784 A1) teaches the electronic device.
Lu et al (US Pub. No. 2019/0355919 A1) discloses the flexible substrate and manufacturing method thereof.
Jang (US Pub. No. 2019/0361286 A1) teaches the display device and method of manufacturing the same.
Peng (US Pub. No. 2020/0203611 A1) discloses the flexible organic light emitting diode display and manufacturing method of same.
Li et al (US Pub. No. 2020/0251025 A1) teaches the flexible display panel, manufacturing method thereof and flexible display apparatus.
Park et al (US Pub. No. 2020/0257338 A1) discloses the display device.
Sunwoo et al (US Pub. No. 2021/0191467 A1) teaches the flexible cover window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE H CHENG/
Primary Examiner
Art Unit 2626